                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                 Case No. 2:18-cr-181-FtM-38UAM

ADRIAN ALEJANDRO MCCUSTER
_________________________________

                       PRELIMINARY ORDER OF FORFEITURE

       The defendant pleaded guilty to, and was adjudged guilty of, the offense charged

in Count One of the Indictment –– violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(A)(viii).

       The United States moves under 21 U.S.C. § 853 and Rule 32.2(b)(2), Federal

Rules of Criminal Procedure, for a preliminary order forfeiting the defendant’s interest in

approximately $321.77 in U.S. currency.

       The United States has established the requisite connection between the asset and

the offense charged in Count One of the Indictment. Because the United States is entitled

to possession of the asset, the motion is GRANTED. The defendant’s interest in the

asset is condemned and forfeited to the United States for disposition according to law,

subject to the provisions of 21 U.S.C. § 853(n).

       Jurisdiction is retained to the extent necessary to complete the forfeiture and

disposition of the asset.

       DONE and ORDERED in Fort Myers, Florida, this 4th day of March, 2019.




Copies: All Parties of Record
